Title: From Thomas Jefferson to Henry Tazewell, 30 September 1782
From: Jefferson, Thomas
To: Tazewell, Henry


        
          Sir
          Monticello Sep. 30. 1782.
        
        The unhappy circumstances which have abstracted me from all business during the preceding summer will I hope apologize for  my being so late in acknowleging the receipt of your letter of June 8. on the subject of the papers in the case of Kennon’s trustees. I have copies [of the] Bill, Mr. Kennon’s answer, Mr. Wayles and Hardyman’s joint answer, the separate answer of Acrill, the joint one of Baker & Thompson, list of the suits wherein Mr. Wayles and Hardyman were bail and the decree. But these are all of them copies, and so attested by Mr. Davenport. If I ever saw the original papers, be assured that they did not remain in my possession, as I never trusted myself with the custody of such papers. I kn[ow tha]t I have seen the original instrument of exoneration sig[ned by] the creditors, but I have no copy of that. I am Sir Your very humble servt,
        
          Th: Jefferson
        
        P.S. On recurring to another bundle of papers I find an attested copy of the instrument of exonerat[ion.]
        
      